 1
 2
 3
 4
 5
 6
                                  UNITED STATES DISTRICT COURT
 7                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 8
 9
       UNITED STATES OF AMERICA,                                 Case No. 2:18-CR-297-RSL
10
                             Plaintiff,                          ORDER GRANTING
11
                        v.                                       SECOND UNOPPOSED
12                                                               MOTION TO CONTINUE
       TIMOTHY ROSS SMITH,                                       TRIAL AND PRETRIAL
13
                               Defendant.                        MOTIONS DEADLINE
14
15
            This matter comes before the Court on defendant Timothy Ross Smith’s “Second
16
     Unopposed Motion to Continue Trial and Pretrial Motions Deadline.” Dkt. #25. Having
17
     considered the facts set forth in the motion, and defendant’s knowing and voluntary waiver, the
18
     Court finds as follows:
19
20          1.     The Court adopts the facts set forth in the unopposed motion; specifically, that the
21 earliest appointment date for a psychological examination is August 27, 2019, and that the
22 government has yet to produce new discovery regarding defendant’s phone extraction. The
23 Court accordingly finds that a failure to grant a continuance would deny counsel, and any
24
     potential future counsel, the reasonable time necessary for effective preparation, taking into
25
     account the exercise of due diligence, within the meaning of 18 U.S.C. § 3161(h)(7)(B)(iv).
26
            2.     The Court finds that a failure to grant a continuance would likely result in a
27
     miscarriage of justice, as set forth in 18 U.S.C. § 3161(h)(7)(B)(i).
28
     ORDER GRANTING UNOPPOSED MOTION TO CONTINUE
     TRIAL AND PRETRIAL MOTIONS DEADLINE - 1
 1
            3.     The Court finds that the additional time requested between September 23, 2019,
 2
     and the proposed trial date of February 3, 2020 is a reasonable period of delay, as defense
 3
     counsel needs additional time to conduct a psychological examination and review new discovery
 4
     from defendant’s phone extraction. The Court finds that this additional time is necessary to
 5
     provide defense counsel reasonable time to prepare for trial, considering all the facts set forth
 6
 7 above.
 8          4.     The Court further finds that this continuance would serve the ends of justice, and
 9 that these factors outweigh the best interests of the public and defendant in a speedier trial,
10 within the meaning of 18 U.S.C. § 3161(H)(7)(A).
11          5.     Defendant has signed a waiver indicating that he has been advised of his right to a
12 speedy trial and that, after consulting with counsel, he has knowingly and voluntarily waived
13
   that right and consented to the continuation of his trial to a date up to and including March 1,
14
   2020, Dkt. #26, which will permit trial to start on February 3, 2020, per defense counsel’s
15
   request.
16
17         IT IS HEREBY ORDERED that the trial date be continued from September 23, 2019 to

18 February 3, 2020.
19       IT IS FURTHER ORDERED that the pretrial motions deadline be continued to

20 December 2, 2019.
21      IT IS FURTHER ORDERED that the period of time from the current trial date of

22 September 23, 2019, up to and including March 1, 2020, shall be excludable time pursuant to
23 the 18 U.S.C. § 3161, et seq. The period of delay attributable to this filing and granting of this
24 motion is excluded for speedy trial purposes pursuant to 18 U.S.C. §§ 3161(h)(1)(D), (h)(7)(A),
25 and (h)(7)(B).
26
27
28
     ORDER GRANTING UNOPPOSED MOTION TO CONTINUE
     TRIAL AND PRETRIAL MOTIONS DEADLINE - 2
 1       DATED this 18th day of July, 2019.
 2
 3
 4
                                              A
                                              Robert S. Lasnik
                                              United States District Judge
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ORDER GRANTING UNOPPOSED MOTION TO CONTINUE
     TRIAL AND PRETRIAL MOTIONS DEADLINE - 3
